EXECUTION VERSION


Exhibit 10-a-3    



AMENDMENT NO. 1
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of August 30, 2017 is among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland Unlimited Company, a
company organized under the laws of Ireland (the “Subsidiary Borrower” and,
collectively with the Company, the “Borrowers”), the financial institutions
listed on the signature pages hereto and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for itself and the other Lenders (in such
capacity, the “Administrative Agent”). Defined terms used herein and not
otherwise defined herein shall have the meanings given to them in the “Credit
Agreement” referred to below.
WHEREAS, the signatories hereto are parties to that certain Third Amended and
Restated Credit Agreement, dated as of March 31, 2017 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrowers, the financial institutions from
time to time parties thereto as lenders (the “Lenders”) and the Administrative
Agent;
WHEREAS, the Borrowers wish to amend the Credit Agreement in certain respects,
and the Lenders party hereto and the Administrative Agent are willing to amend
the Credit Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders party hereto and the Administrative
Agent agree as follows:
1.Amendments to Credit Agreement. Upon and subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement shall be
and hereby is amended as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended to restate the
definition of “Asset Sale” in its entirety as follows:
“Asset Sale” means, with respect to the Company or any of its Subsidiaries, the
sale, lease, conveyance, disposition or other transfer by such Person of any of
its assets (including by way of a sale-leaseback transaction, and including the
sale or other transfer of any of the Capital Stock of any Subsidiary of such
Person) to any Person other than:
(i)    the sale or other transfer of any assets by the Company to any Domestic
Subsidiary Guarantor or by any Domestic Subsidiary Guarantor to the Company or
any other Domestic Subsidiary Guarantor;
(ii)    the sale or other transfer of any assets by any Foreign Subsidiary
Guarantor or the Subsidiary Borrower to the Company, the Foreign Subsidiary
Borrower or any Subsidiary Guarantor;
(iii)    the sale or other transfer of any assets by any Foreign Subsidiary
Non-Guarantor to the Company or any Subsidiary;





--------------------------------------------------------------------------------




(iv)    the sale of Receivables and Related Security in connection with a
Permitted Receivables Financing or a Foreign Factoring Transaction;
(v)    the sale of inventory in the ordinary course of business;
(vi)    the sale or other transfer of obsolete or worn-out equipment;
(vii)    the sale or other transfer by ArvinMeritor Limited, a Foreign
Subsidiary Guarantor, of its ownership interest in Meritor Heavy Vehicle Systems
Limited to a Foreign Subsidiary Non-Guarantor;
(viii)    the sale on or about August 31, 2017 by Meritor Heavy Vehicle Systems,
LLC of all of its Capital Stock in (and other right, title and interest in and
to) Meritor WABCO Vehicle Control Systems, a Joint Venture (“Meritor WABCO JV”),
to a Subsidiary of WABCO Holdings Inc. (“WABCO”) for aggregate consideration of
at least $250,000,000 (the “Meritor WABCO JV Sale”); and
(ix)    the sale or other transfer by the Company or any of its Subsidiaries to
WABCO of the portion of its aftermarket distribution revenue and profit stream
associated with the distribution of Meritor WABCO JV’s (including its
successor’s) products at any time after the closing of the Meritor WABCO JV Sale
for aggregate consideration of at least $225,000,000;
provided, however, that any capital contribution or other transfer of assets in
the form of an Investment permitted under Section 7.3(E) shall not also be
considered an Asset Sale.
2.    Conditions Precedent to Amendment. This Amendment shall become effective
as of the date first above written if, and only if on such date:
(a)    The Administrative Agent has received duly executed copies of this
Amendment from the Borrowers, the Required Lenders and the Administrative Agent.
(b)    The Administrative Agent has received duly executed copies of the Consent
and Reaffirmation attached hereto from each Subsidiary Guarantor.
(c)    The Company shall have paid all fees and expenses (including, to the
extent invoiced, reimbursement of fees and expenses of the Administrative
Agent’s counsels) in connection with this Amendment and the other Loan
Documents.
3.    Representations and Warranties of the Borrowers. The Borrowers hereby
represent and warrant as follows:
(a)    Each Borrower has the corporate or other power and authority and legal
right to execute and deliver this Amendment and to perform its obligations
hereunder and under the Credit Agreement (as amended hereby). The execution and
delivery by each Borrower of this Amendment, and the performance of its
obligations under this Amendment and the Credit Agreement (as amended hereby),
have been duly authorized by proper corporate acts (or analogous acts in the
case of the Subsidiary Borrower).
(b)    This Amendment and the Credit Agreement (as amended hereby) constitute
the legal, valid and binding obligations of each Borrower enforceable against
such Borrower in accordance with their terms,


2

--------------------------------------------------------------------------------




except as such enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally.
(c)    Neither the execution and delivery by the Borrowers of this Amendment,
nor the consummation of the transactions contemplated herein and in the Credit
Agreement (as amended hereby), nor compliance with the provisions hereof or
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
the Company’s or any Subsidiary’s articles of incorporation or by-laws or
comparable constitutive documents or the provisions of any indenture, instrument
or agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than any Lien permitted by Section 7.3(F) of the Credit Agreement)
in, of or on the Property of the Company or a Subsidiary pursuant to the terms
of any such indenture, instrument or agreement, except any such violation,
conflict or default as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any other third party, is required to authorize, or
is required in connection with the execution or delivery of this Amendment or
the performance of, or the legality, validity, binding effect or enforceability
of, this Amendment or the Credit Agreement (as amended hereby).
(d)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) each representation and warranty by each Borrower set forth in
the Credit Agreement (as amended hereby) and in the other Loan Documents to
which such Borrower is a party is true and correct in all material respects,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which case such representation and warranty shall be true
and correct as of such earlier date) and (ii) no Default or Unmatured Default
exists under the terms of the Credit Agreement (as amended hereby).
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness of Section 1 hereof, each reference in the Credit
Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
hereby. This Amendment is a Loan Document pursuant to the Credit Agreement and
shall (unless expressly indicated herein or therein) be construed, administered,
and applied, in accordance with all of the terms and provisions of the Credit
Agreement.
(b)    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. Without limiting the foregoing, each Borrower hereby (i) agrees that
this Amendment and the transactions contemplated hereby shall not limit or
diminish the obligations of such Borrower arising under or pursuant to the
Credit Agreement and the other Loan Documents to which it is a party, (ii)
reaffirms its obligations under the Credit Agreement and each and every other
Loan Document to which it is a party (including, without limitation, each
applicable Collateral Document), and (iii) reaffirms all Liens on the Collateral
which have been granted by it in favor of the Administrative Agent (for itself
and the other Holders of Secured Obligations) pursuant to any of the Loan
Documents.
(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment (or any provision hereof) shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.


3

--------------------------------------------------------------------------------




5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.
8.    Successors and Assigns. This Amendment and the rights evidenced hereby
shall inure to the benefit of and be binding upon the permitted successors and
assigns of the parties hereto, and shall be enforceable by any such successors
and assigns.



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
MERITOR, INC., as a Borrower
 
 
By:
/s/ Carl D. Anderson, II
Name: Carl D. Anderson, II
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
ARVINMERITOR FINANCE IRELAND UNLIMITED COMPANY,
as a Borrower
 
 
By:
/s/ Todd Chirillo
Name: Todd Chirillo
 
Title: Director
 



JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Robert P. Kellas
Name: Robert P. Kellas
 
Title: Executive Director
 



BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Brian Lukehart
Name: Brian Lukehart
 
Title: Director
 













    

ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Edward D. Herko
Name: Edward D. Herko
 
Title: Authorized Signatory
 




PNC BANK, NATIONAL ASSOCIATION,  as a Lender
 
 
By:
/s/ Scott Neiderheide
Name: Scott Neiderheide
 
Title: Vice President
 




BNP PARIBAS, as a Lender
 
 
By:
/s/ Nader Tannous
Name: Nader Tannous
Title: Managing Director
 
 
By:
/s/ Mike Shryock
Name: Mike Shryock
 
Title: Managing Director
 










THE ROYAL BANK OF SCOTLAND PLC (TRADING AS NATWEST MARKETS),     as a Lender
 
 
By:
/s/ Antonis Natzopaulos
Name: Antonis Natzopaulos
 
Title: Natwest Markets; VP
 




FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Mike Gifford
Name: Mike Gifford
 
Title: Director, Corporate Banking
 




THE HUNTINGTON NATIONAL BANK,   as a Lender
 
 
By:
/s/ Dan Swanson
Name: Dan Swanson
 
Title: Assistant Vice President
 




U.S. BANK NATIONAL ASSOCIATION,    as a Lender
 
 
By:
/s/ Brett M. Justman
Name: Brett M. Justman
 
Title: Vice President
 




CITIZENS BANK, N.A., as a Lender
 
 
By:
/s/ Stephen A. Maenhout
Name: Stephen A. Maenhout
 
Title: Senior Vice President
 




COMERICA BANK, as a Lender
 
 
By:
/s/ Nicole Swigert
Name: Nicole Swigert
 
Title: Vice President
 








Consent and Reaffirmation

dated as of August 30, 2017
Each of the undersigned hereby acknowledges receipt of a copy of Amendment No.
1, dated as of August 30, 2017 (the “Amendment”), to that certain Third Amended
and Restated Credit Agreement, dated as of March 31, 2017 (the “Credit
Agreement”), among Meritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland Unlimited Company, the financial institutions from
time to time parties thereto as lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned Subsidiary Guarantors (including as
successors by merger or otherwise) hereby (i) agrees that the Amendment and the
transactions contemplated thereby shall not limit or diminish the obligations of
such Person arising under or pursuant to the Subsidiary Guaranty and the other
Loan Documents to which it is a party, (ii) reaffirms its obligations under the
Subsidiary Guaranty and each and every other Loan Document to which it is a
party (including, without limitation, each applicable Collateral Document), and
(iii) reaffirms all Liens on the Collateral which have been granted by it in
favor of the Administrative Agent (for itself and the other Holders of Secured
Obligations) pursuant to any of the Loan Documents.
Each Subsidiary Guarantor hereby makes each of the representations and
warranties of the Borrowers set forth in Section 3 of the Amendment, mutatis
mutandis, as though such representations and warranties were applicable to such
Subsidiary Guarantor, this Reaffirmation and Consent and the Loan Documents to
which such Subsidiary Guarantor is a party (after giving effect to the Amendment
and this Reaffirmation and Consent).
All references to the Credit Agreement contained in the above referenced
documents shall be a reference to the Credit Agreement as so modified by the
Amendment and as the same may from time to time hereafter be amended, restated
or otherwise modified.



























IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the date first above written.
MERITOR MANAGEMENT CORP.
MERITOR INTERNATIONAL HOLDINGS, LLC
ARVIN TECHNOLOGIES, INC.
ARVINMERITOR FILTERS OPERATING CO., LLC
MERITOR HOLDINGS, LLC
ARVINMERITOR OE, LLC
ARVINMERITOR TECHNOLOGY, LLC
ARVINMERITOR, INC.
AVM, INC.
MAREMONT CORPORATION
MAREMONT EXHAUST PRODUCTS, INC.
MERITOR AFTERMARKET USA, LLC
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), LLC
MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE., LTD.
MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC.
MERITOR HEAVY VEHICLE SYSTEMS, LLC
MERITOR, INC. a Nevada Corporation
MERITOR TECHNOLOGY, LLC
 

In each case:


By: /s/ Carl D. Anderson, II        
Name: Carl D. Anderson, II
Title: Vice President and Treasurer


ARVIN HOLDINGS NETHERLANDS B.V.


By: /s/ Mark R. Schaitkin            
Name: Mark R. Schaitkin
Title: Director


MERITOR NETHERLANDS, B.V.


By: /s/ Carl D. Anderson, II            
Name: Carl D. Anderson, II
Title: Director


ARVINMERITOR LIMITED


By: /s/ Mark R. Schaitkin            
Name: Mark R. Schaitkin
Title: Director


ARVINMERITOR SWEDEN AB


By: /s/ Paul Bialy            
Name: Paul Bialy
Title: Director


MERITOR LUXEMBOURG S.A.R.L.




By: /s/ Mark R. Schaitkin            
Name: Mark R. Schaitkin
Title: Director
IN WITNESS whereof the undersigned has executed this Guaranty as a deed the day
and year first above written.


EXECUTED AS A DEED by 
 
MERITOR CAYMAN ISLANDS, LTD.
)
/s/ Mark R. Schaitkin
)
Duly Authorised Signatory
)
 
)
Name:
Mark R. Schaitkin
)
 
 
)
Title:
President and Secretary
)
 
 






 
in the presence of:
 
 
 
 
 
 
 
/s/ Mary Lou Patterson
 
Signature of Witness
 
 
 
Name:
Mary Lou Patterson
 
 
 
 
Address:
2135 W Maple Rd. Troy, MI 48084
 
 
 
 
Occupation:
Legal Assistant
 
 
 
 
(Note: These details are to be completed in the witness's own hand writing.)
 





 


4